Title: Enclosure, 4 October 1776
From: Washington, George
To: Hancock, John

 

[c.4 October 1776]

Table of Proposed Pay Increases for Officers

          
            
            Present Pay
            Suppose intended
            Difference
          
          
            1 Colonel
            
            £15   
            
            £ 25   
            £ 10    
          
          
            1 Lieut. Colo.
            
            12   
            
            20   
            8    
          
          
            1 Major
            
            10   
            
            15   
            5    
          
          
            8 Capts.
            @ £8  
            64   
            £10   
            80   
            16    
          
          
            16 Lieuts.
            5.8
            86.8 
            7.10
            120   
            33.12 
          
          
            8 Ensigns
            4   
            32   
            6   
            48   
            16    
          
          
            1 Chaplain
            
            10   
            
            15   
            5    
          
          
            1 Adjutant
            
            5.10
            
            10   
            4.10 
          
          
            1 Qr Master
            
            5.10
            
            10   
            4.10 
          
          
            1 Surgeon
            
            10   
            
            15   
            5    
          
          
             Mate
            
            4   
            
            7.10
            3.10 
          
          
            
            
            
            
            
            £111. 2.0
          
        
